Fourth Court of Appeals
                                      San Antonio, Texas
                                              June 12, 2019

                                          No. 04-19-00334-CV

                                          IN RE Jamie BRICE

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        On May 21, 2019, relator filed a petition for writ of mandamus and an emergency motion
to stay. This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest
may file a response to the petition in this court no later than June 28, 2019. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for a stay is GRANTED. The trial court’s May 17, 2019 “Temporary
Orders in Suit Affecting the Parent-Child Relationship” is STAYED pending final resolution of
the petition for writ of mandamus.

           It is so ORDERED on June 12, 2019.


                                                                   PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2019-3513-DC, styled In the Interest of K.M.S. and B.D.S., Children,
pending in the 38th Judicial District Court, Real County, Texas, the Honorable Ron Carr presiding.